Per Curiam.

The question presented on this appeal is whether city employees coming within a variety of job descriptions come within the purview of section 220 of the Labor Law. The record in respect to the work done by the employees in the various groups and the extent to which the equipment upon which they work is affixed to the buildings is not sufficient for a determination. It is to bo noted that the jobs in the different groupings are different and involve work in different places. It is impossible to ascertain from the meager evidence in the record whether the groups should be treated alike or the extent to which their work can properly be considered work on public buildings. The determination of the comptroller should be annulled and the matter remitted to him for the taking of further evidence and for a new determination in accordance with this opinion.